Citation Nr: 0631227	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  99-13 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability 
secondary to service-connected low back and right knee 
conditions.  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

REMAND

The veteran served on active duty January 1951 to February 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board denied this claim in October 2000. The veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court"), and in March 
2001, the Court vacated the decision and remanded the case to 
the Board.  The Board remanded the claims in November 2001 
and June 2003, and denied the appeal in June 2004. The 
veteran again appealed to the Court. In December 2005, the 
Court remanded the issue to the Board for further action.   

On June 21, 2004, the date of the Board denial remanded by 
the Court, the RO received additional private medical 
evidence that is pertinent to the veteran's claim.  The 
appellant's attorney asserts that the appellant did not waive 
review and issuance of a supplemental statement of the case 
(SSOC) by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304(c) (2006).  

Accordingly, this matter is hereby REMANDED to the RO, via 
the Appeals Management Center (AMC), in Washington, DC for 
the following: 

Consider the claim for service connection 
for a left knee disability secondary to 
service-connected low back and right knee 
conditions in light of the additional 
private medical evidence submitted in 
June 2004, and any other evidence 
received subsequent to the most recent 
SSOC.  If the benefit sought on appeal is 
not granted, furnish the veteran and his 
representative a SSOC and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



